DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 01/06/2022 have been entered. Claims 1-18, 21, 31, and 58-61 remain pending in the application. The amendments overcome the claim objections except for that which is repeated below and overcome the rejections under 35 USC 112(b). 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 4, 7, and 14 of claim 1, “a tubular structure” should be changed to “the tubular structure”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0201947) in view of Dell et al. (US 8,945,177).
Regarding claim 1, Hill et al. discloses an apparatus (8, FIG 1, paragraph [0083]) for closing a tubular structure within a patient's body (Paragraph [0083]), comprising: a tubular member (10, FIGs 1-1A) comprising a proximal end (12) including a hub (50, paragraph [0054]), a distal end (14) including a sharpened distal tip (15, paragraph [0084]) to allow insertion into tissue through a tubular structure (Paragraph [0084]), and a lumen (16) extending proximally from the distal end (FIGs 1-1A, paragraphs [0084-0086]); a clip (220, FIGs 6A-6B. Paragraph [0086] discloses clip 20 shown in the device of FIG 1 “may be any of the embodiments shown and described herein”) loaded in the lumen (Paragraph [0086], FIG 1), the clip compressible between a relaxed state (FIGs 6A-6B) in which a plurality of tines (222 and 
Hill et al. is silent regarding only one of the plurality of tines including an eyelet and a release wire including first and second ends positioned adjacent the hub and an intermediate region passing through the lumen and the eyelet.
However, Dell et al. teaches a device for tissue approximation (Abstract) comprising a tubular member (86, FIGs 8A, 9A, 10A, 11A, col 16 lines 39-43) having a lumen (Through which tool 10 is delivered) and a proximal end, a clip (14) loaded in the lumen (Col 16 lines 57-60), the clip having a plurality of tines (16 and 18, col 12 lines 19-31) that are shaped to engage and close the tissue (FIGs 3A-3C, col 14 line 59-col 15 line 7), one of the tines including an eyelet (Proximal tine 16 includes eyelet 63, FIGs 7 and 9B, col 15 line 8 and col 17 lines 35-38), and a release wire (90, FIGs 9A, 10A, 11A, col 17 lines 26-57) including first and second ends positioned adjacent the proximal end and an intermediate region (FIG 11A shows an intermediate region of wire 90 engages the clip while first and second ends of the wire are positioned proximally through the lumen of the tubular member) passing through the lumen and the eyelet (Col 17 lines 26-57 disclose wire 90 passes through eyelet 63 and doubles back. Therefore, a first and second end of the wire is understood to be positioned at a proximal end of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hill et al. such that only one of the proximal tines includes an eyelet and to have a release wire including first and second ends positioned adjacent the hub and an intermediate region passing through the lumen and the eyelet, as taught by Dell et al., for the purpose of controlling the deployment of the tine with the additional benefit of being able to reposition the clip via the release wire if needed before full deployment (Dell: col 17 lines 26-57 and col 18 lines 47-64).
Regarding claim 2, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 1. Hill et al. further discloses the plurality of tines of the clip comprise a set of proximal tines (224, FIG 6B, paragraph [0114]) and a set of distal tines (222, FIG 6B, paragraph [0114]), the plurality of tines disposed within the lumen compressed together in the stressed state (As disclosed in relation to clip 10, paragraph [0093], FIG 1), the pusher member movable relative to the tubular member from a first position (“first or proximal position”, FIG 1, paragraph [0100]) to a second position wherein the distal tines are deployed from the lumen beyond the distal tip (Paragraph [0102] discloses the pusher member 30 is advances to a second position such that the distal tines of the clip are deployed from the lumen), the distal tines resiliently returning towards the relaxed state (Paragraph [0102]) to at least partially engage the tubular structure through which the distal end of the tubular member is directed (Paragraph [0112] discloses engagement of the distal tines with tubular structure 90, FIG 5C) , and2VENO-0211 PATENTwherein one tine of the proximal tines includes the eyelet (In the device as modified above in claim 1, one of the proximal tines includes the eyelet), the release wire actuatable to direct the clip proximally after deploying the distal tines to enhance engagement of the distal tines with the tubular structure (“Actuatable to direct the clip” is interpreted as functional language reciting an intended use of the device. The device is at least capable of being used in the claimed manner because 
Regarding claim 3, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 2. The device as modified further discloses the release wire is removable from the eyelet to allow the proximal tines to be deployed from the lumen (Dell: col 19 lines 32-40 disclose withdrawal of line 90 to fully release the clip), whereupon the proximal tines resiliently return towards the relaxed state to further engage the tubular structure to close the tubular structure (Hill: paragraph [0113] discloses that upon release, the proximal tines resiliently return to a relaxed state to further engage 90, FIG 5E).  
Regarding claim 4, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 3. The device as modified by Dell et al. further discloses the release wire is removable from the eyelet by pulling the first end of the release wire, the second end free to pass through the eyelet to release the proximal tines (Dell: Col 19 lines 32-40).  
Regarding claim 5, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 3. The device as modified further discloses the first end of the release wire is coupled to the hub and the second end of the release wire is free to pass through the eyelet when the tubular member is removed to deploy the proximal tines from the lumen (Dell: Col 19 lines 32-40 disclose one end of the wire is held at the proximal end of the device while the other end travels distally through the lumen and through the eyelet. The device as modified is at least configured to allow for this as the tubular member is removed to deploy the proximal tines as shown in FIGs 5D-5E, paragraph [0113] of Hill).  
Regarding claim 6, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 2. Hill et al. further discloses the tubular member is movable axially relative to the 
Regarding claim 7, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 6. Hill et al. further discloses a stop (40, FIG 1) coupled between the pusher member and the hub to limit movement of the pusher member relative to the tubular member between the first and second positions (FIG 1, paragraphs [0101-0104 and 0112-0113]).  
Regarding claim 8, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 7. Hill et al. further discloses the stop is removable from at least one of the pusher member and the hub to allow movement of the tubular member relative to the pusher member from the second position to the third position (Paragraphs [0103 and 0113] discloses 40 is removable from the pusher member to allow for transition from the second to third deployment position).  
Regarding claim 9, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 2. Hill et al. further discloses the distal tines are shorter than the proximal tines (FIG 6B, paragraph [0114]).  
Regarding claim 10, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 9. Hill et al. further discloses each of the proximal tines defines a loop within a plane in the relaxed state that at least partially surrounds a respective distal tine (Paragraph [0114] discloses the loops of 224 lie in the same plane as 222. FIG 6B shows each proximal tine 224 at least partially surrounding a respective distal tine 222).  
Regarding claim 11, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 1. Hill et al. further discloses the plurality of tines comprise a pair of distal tines (222, FIG 6B, paragraph [0114]) extending from a first end of a central region (226) of the clip and a pair of proximal tines (224, FIG 6B, paragraph [0114]) extend from a second end of the central region (FIG 6B), one of the proximal tines including the eyelet (In the device as modified, one of the proximal tines comprises the eyelet).  
Regarding claim 12, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 11. Hill et al. further discloses the distal tines, proximal tines, and the central region define a plane in the relaxed state (FIG 6A shows the plane of the tines and central region. Paragraph [0014] discloses the times and central region are within the same plane).  
Regarding claim 13, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 12. Hill et al. further discloses the distal and proximal tines remain substantially within the plane when the plurality of tines are compressed into the stressed state (Paragraph [0114] discloses the clip formed from a flat sheet of superelastic material. When the clip is compressed to the stressed state of FIG 1, the tines and central region would remain in the same plane as in the relaxed state).  
Regarding claim 14, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 11. Hill et al. further discloses the distal tines are substantially shorter than the proximal tines (FIG 6B, paragraph [0014] discloses distal tines 222 are “relatively short”).  
Regarding claim 15, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 11. Hill et al. further discloses the distal tines extend from the central region to define opposing hook shapes in the relaxed state (Paragraph [0114] discloses the hook shapes formed by distal tines 222) and wherein the proximal tines extend from the central region such that the proximaltines at least partially surround the central region and the distal tines within the plane in the 
Regarding claim 16, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 15. Hill et al. further discloses the proximal tines and the distal tines are substantially straightened such that the proximal tines are axially aligned with the central region in the stressed state when the clip is loaded within the lumen (FIG 1, paragraph [0094] discloses in the compressed state, the tines are straightened and axially aligned with the central region).  
Regarding claim 17, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 14. Hill et al. further discloses each of the proximal tines defines a loop within a plane in the relaxed state that at least partially surrounds a respective distal tine (FIG 6B, paragraph [0114]).  
Regarding claim 18, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 11. 
The device as modified is silent regarding a hole in the central region adjacent the distal tines for receiving a loading wire to load the clip into the lumen.  
However, Hill et al. teaches in the alternative embodiment of FIG 7, a clip (320) having a pair of proximal tines (324), a pair of distal tines (322), a central region (326) and a hole (328, paragraph [0118]) in the central region adjacent the distal tines (FIG 7B, paragraph [0115-0116]) for receiving a loading wire (Filament not shown, paragraph [0118]) to load the clip into the lumen (Paragraph [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the clip of Hill such that the central region comprises a hole adjacent the distal tines, as taught by the alternative embodiment of FIG 7, for the purpose of facilitating the loading of the clip in the compressed state into the lumen of the tubular member.
Regarding claim 21, Hill et al. discloses an apparatus (8, FIG 1, paragraph [0083]) for closing a tubular structure within a patient's body (Paragraph [0083]), comprising: a) a clip (220, FIGs 6A-6B. Paragraph [0086] discloses clip 20 shown in the device of FIG 1 “may be any of the embodiments shown and described herein”) comprising: i) a central region (226) including a proximal end (End of 226 towards 224) and a distal end (End of 226 towards 222); ii) a pair of distal tines (222, FIG 6B, paragraph [0114]) extending from the distal end (FIG 6B), the distal tines biased to extend away from one another in a relaxed state (As shown in FIG 6B, paragraph [0114]); and iii) a pair of proximal tines (224) extending from the proximal end (FIG 6B), the proximal tines having a length greater than a length of the distal tines (FIG 6B, paragraph [0114]), the proximal tines defining loops in a relaxed state that at least partially surround respective distal tines within a plane (Paragraph [0114]); and b) a delivery device (FIG 1, paragraphs [0083-0086]) comprising: i) a tubular member (10, FIGs 1-1A) comprising a proximal end (12) including a hub (50, paragraph [0054]), a distal end (14) including a sharpened distal tip (15, paragraph [0084] such that the tubular member may be directed into tissue through a tubular structure (90) within a patient's body (Paragraph [0084], FIG 5B), and a lumen (16) extending proximally from an outlet in the tubular member distal end (FIGs 1-1A, paragraphs [0084-0086]), the clip loaded within the lumen in a stressed state (Paragraph [0086], FIG 1) wherein the proximal tines and distal tines are substantially straightened and axially aligned with the central region (FIG 1, paragraph [0094] discloses in the compressed state, the tines are straightened and axially aligned with the central region); ii) a pusher member (30, FIG 1, paragraphs [0083, 0084, 0100-0102]) within the lumen movable relative to the tubular member (Paragraph [0100]) from a first position (“first or proximal position”, FIG 1, paragraph [0100]) to a second position to deploy the distal tines initially from the outlet (Paragraph [0102] discloses the pusher member 30 is advances to a second position such that the distal tines of the clip are deployed from the distal opening of the lumen), the distal tines resiliently returning towards their relaxed state (Paragraph [0102]) and wherein the proximal tines resiliently return towards their 
Hill et al. is silent regarding the distal end of the central region including a hole for receiving a loading wire, only one of the proximal tines including an eyelet adjacent a tip thereof, and a release wire including first and second ends and an intermediate region received through the eyelet, the release wire actuatable to direct the clip proximally relative to the tubular member distal end to engage the distal tines with the tubular structure, the release wire is removable from the eyelet to allow the proximal tines to be deployed from the lumen.
However, Hill et al. teaches in the alternative embodiment of FIG 7, a clip (320) having a pair of proximal tines (324), a pair of distal tines (322), a central region (326) and a hole (328, paragraph [0118]) in the central region adjacent the distal tines (FIG 7B, paragraph [0115-0116]) for receiving a loading wire (Filament not shown, paragraph [0118]) to load the clip into the lumen (Paragraph [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the clip of Hill such that the central region comprises a hole adjacent the distal tines, as taught by the alternative embodiment of FIG 7, for the purpose of facilitating the loading of the clip in the compressed state into the lumen of the tubular member.
Furthermore, Dell et al. teaches a device for tissue approximation (Abstract) comprising a tubular member (86, FIGs 8A, 9A, 10A, 11A, col 16 lines 39-43) having a lumen (Through which tool 10 is delivered) and a proximal end, a clip (14) loaded in the lumen (Col 16 lines 57-60), the clip having a plurality of tines (16 and 18, col 12 lines 19-31) that are shaped to engage and close the tissue (FIGs 3A-3C, col 14 line 59-col 15 line 7), only one of the proximal tines including an eyelet adjacent a tip thereof (Proximal tine 16 includes eyelet 63, FIGs 7 and 9B, col 15 line 8 and col 17 lines 35-38), and a release wire (90, FIGs 9A, 10A, 11A, col 17 lines 26-57) including first and second and an intermediate region (FIG 11A shows an intermediate region of wire 90 engages the clip while first and second ends of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hill et al. such that one of the proximal tines includes an eyelet and to have a release wire including first and second ends positioned adjacent the hub and an intermediate region passing through the lumen and the eyelet, as taught by Dell et al., for the purpose of controlling the deployment of the tines with the additional benefit of being able to reposition the clip via the release wire if needed before full deployment (Dell: col 17 lines 26-57 and col 18 lines 47-64).
Claims 31 and 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0201947) in view of Dell et al. (US 8,945,177), further in view of Miller et al. (US 2017/0095257).
Regarding claim 31, Hill et al. discloses a method for closing a tubular structure (Blood vessel 90) within a patient’s body (Abstract, FIGs 5A-5D, paragraphs [0105-0113]) comprising: inserting a distal tip (15, paragraph [0084]) of a delivery device (FIG 1, paragraphs [0083-0086]) into the patient’s body 
Hill et al. is silent regarding a release wire coupled to only one of the proximal tines and disengaging the release wire from the one of the proximal tines.
However, Dell et al. teaches a device for tissue approximation (Abstract) comprising a tubular member (86, FIGs 8A, 9A, 10A, 11A, col 16 lines 39-43) having a lumen (Through which tool 10 is delivered) and a proximal end, a clip (14) loaded in the lumen (Col 16 lines 57-60), the clip having a plurality of tines (16 and 18, col 12 lines 19-31) that are shaped to engage and close the tissue (FIGs 3A-3C, col 14 line 59-col 15 line 7), one of the tines including an eyelet (Proximal tine 16 includes eyelet 63, FIGs 7 and 9B, col 15 line 8 and col 17 lines 35-38), and a release wire (90, FIGs 9A, 10A, 11A, col 17 lines 26-57) passing through the lumen and the eyelet (Col 17 lines 26-57 disclose wire 90 passes through eyelet 63 and doubles back. Therefore, a first and second end of the wire is understood to be positioned at a proximal end of the device. Col 19 lines 32-40 disclose that in order to release tine 16, one end of the wire can be released, pulled distally through the lumen towards the clip, and pulled through the eyelet), wherein a method of deploying the clip comprises disengaging the release wire from the one of the proximal tines (Col 19 lines 32-40).

The method as modified is further silent regarding actuating the release wire to direct the distal tines proximally.
However, Miller et al. discloses a method for closing a tubular structure (800, FIGs 55-60, paragraphs [0108-0122]) comprising inserting a distal tip of a delivery device (730) through the tubular structure (FIGs 55-56, paragraph [0121]), deploying the distal tines of a clip (710, FIG 57, paragraph [0121]), actuating a portion of the delivery device to direct the distal tines proximally into engagement with the tubular structure (FIG 56, paragraph [0122]) and fully deploying the clip by releasing the proximal tines (720, FIGs 59-60, paragraph [0122]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hill/Dell to comprise a step of actuating the release wire to direct the distal tines proximally into engagement with the tubular structure, as taught by Miller et al., for the purpose of further fixing the distal tines at the treatment site before deploying the proximal tines to impart a proximal force on the vessel, causing it to compress or flatten at the location to be occluded (Miller: paragraph [0122]), thus further increasing occlusion at the treatment site.
Regarding claim 58, Hill et al./Dell et al./Miller et al. disclose the invention substantially as claimed, as set forth above for claim 31.  

However, Dell et al. teaches one of the tines includes an eyelet (Proximal tine 16 includes eyelet 63, FIGs 7 and 9B, col 15 line 8 and col 17 lines 35-38), and the release wire (90, FIGs 9A, 10A, 11A, col 17 lines 26-57) including first and second ends positioned adjacent the proximal end and an intermediate region (FIG 11A shows an intermediate region of wire 90 engages the clip while first and second ends of the wire are positioned proximally through the lumen of the tubular member) passing through the lumen and the eyelet (Col 17 lines 26-57 disclose wire 90 passes through eyelet 63 and doubles back. Therefore, a first and second end of the wire is understood to be positioned at a proximal end of the device. Col 19 lines 32-40 disclose that in order to release tine 16, one end of the wire can be released, pulled distally through the lumen towards the clip, and pulled through the eyelet) and wherein the release wire is disengaged by pulling a first end of the release wire until a second end of the release wire passes through the eyelet to release the one of the proximal tines (Col 19 lines 32-40 disclose that in order to release tine 16, one end of the wire can be released, pulled distally through the lumen towards the clip, and pulled through the eyelet).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hill et al. such that only one of the proximal tines includes an eyelet and to disengage the release wire by pulling a first end of the release wire until a second end of the release wire passes through the eyelet to release the one of the proximal tine, as taught by Dell et al., for the purpose of controlling the deployment of the tine with the additional benefit of being able to reposition the clip via the release wire if needed before full deployment (Dell: col 17 lines 26-57 and col 18 lines 47-64).
Regarding claim 59, Hill et al./Dell et al./Miller et al. disclose the invention substantially as claimed, as set forth above for claim 31.  
The method as modified is silent regarding the release wire being received through an eyelet in the only one of the proximal tines, the release wire including a first end coupled to the hub and a second free end, and wherein disengaging the release wire comprises withdrawing the tubular member at least partially from the patient's body, thereby causing the second free end of the release wire to pass through the eyelet to release the one of the proximal tines.  
However, Dell et al. teaches one of the tines includes an eyelet (Proximal tine 16 includes eyelet 63, FIGs 7 and 9B, col 15 line 8 and col 17 lines 35-38), and the release wire (90, FIGs 9A, 10A, 11A, col 17 lines 26-57) including a first end coupled to the hub and a second free end (Col 19 lines 32-40 disclose one end of the wire is held at the proximal end of the device while the other end travels distally through the lumen and through the eyelet), and wherein disengaging the release wire comprises withdrawing the tubular member at least partially from the patients body (The device as modified is at least configured to allow for this as the tubular member is removed to deploy the proximal tines as shown in FIGs 5D-5E, paragraph [0113] of Hill) , thereby causing the second free end of the release wire to pass through the eyelet to release the one of the proximal tines (Col 19 lines 32-40 disclose that in order to release tine 16, one end of the wire can be released, pulled distally through the lumen towards the clip, and pulled through the eyelet).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hill et al. such that only one of the proximal tines includes an eyelet, the release wire including a first end coupled to the hub and a second free end, and wherein disengaging the release wire comprises withdrawing the tubular member at least partially from the patient's body, thereby causing the second free end of the release wire to pass through the eyelet to release the one of the proximal tines, as taught by Dell et al., for the purpose of controlling the deployment of the tine with 
Regarding claim 60, Hill et al./Dell et al./Miller et al. disclose the invention substantially as claimed, as set forth above for claim 59.  The method as modified further discloses the clip is fully deployed from the lumen when the tubular member is withdrawn from the patient's body after disengaging the release wire (In order to fully remove the tubular member from the patient’s body, the release wire must first be disengaged. After removal of the tubular member, the clip remains within the body and is fully deployed).  
Regarding claim 61, Hill et al./Dell et al./Miller et al. disclose the invention substantially as claimed, as set forth above for claim 58.  Hill et al. further discloses fully deploying the clip comprises moving the tubular member axially relative to the pusher member from the second position to a third position (Paragraph [0113], FIG 5D) to deploy the entire clip from the outlet beyond the distal tip (FIG 5D, paragraph [0113]) and remove the release wire from the eyelet (The device is at least configured such that the release wire can be removed from the eyelet after actuation to the third position), the proximal tines resiliently returning towards the relaxed state to at least partially surround and close the  tubular structure (Paragraph [0113], FIGs 5D-5E).  
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 12-13 that the device of secondary reference Dell would not function properly with only one eyelet, as recited by the amended claims. It is the examiner’s position that when making a determination of obviousness, the secondary reference need not disclose being used in the claimed manner. The device as modified by the secondary reference would not be destroyed because Hill does not need control of both proximal tines for proper deployment. The device of Hill would function properly with only one eyelet because the purpose of the modification is to provide a means to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Although Dell teaches a device which utilizes at least two eyelets, it would still have been obvious to modify the device of Hill to comprise only one eyelet because only one eyelet is needed to control the placement and deployment of the clip. Because the clip of Hill does not have two tines which must each be lowered into place, the device would function properly having only one eyelet and release wire. Therefore, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771